[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16339
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cv-21757-JAL



NELSON GARCIA,

                                                         Petitioner-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                     Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (November 3, 2017)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
      Nelson Garcia, a state prisoner proceeding pro se, appeals the dismissal of

his successive 28 U.S.C. § 2254 petition for lack of subject-matter jurisdiction. On

appeal, he argues that the trial court erred at sentencing by not orally pronouncing

him guilty of attempted first-degree murder, and, furthermore, that the state failed

to prove, at trial, that he acted with intent to commit an offense of burglary within

a dwelling.

      A state prisoner who wishes to file a second or successive habeas corpus

petition must petition us for an order authorizing the district court to consider such

a petition. See 28 U.S.C. § 2244(b)(3)(A). Absent such an order, the district court

is obligated to dismiss a successive petition, as the district court lacks subject-

matter jurisdiction to entertain the motion. Hubbard v. Campbell, 379 F.3d 1245,

1247 (11th Cir. 2004) (per curiam).


      Both Garcia’s initial § 2254 petition and his current § 2254 petition

challenged his June 2000 conviction for first-degree murder, burglary, and

attempted first-degree murder. Because he failed to obtain authorization from us to

pursue his claims, the district court did not err by dismissing them.

      Accordingly, we affirm.

      AFFIRMED.




                                           2